Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 1 of 47 PageID #: 5491




                   EXHIBIT D




                                  -1-
                       Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 2 of 47 PageID #: 5492




                                                 EXHIBIT D
                              PLAINTIFF JOE ANDREW SALAZAR’S TRIAL EXHIBIT LIST

Presiding Judge:                     Plaintiff’s Attorney                               Court Reporter:
Hon. Rodney Gilstrap                 Patton, Tidwell & Culbertson, LLP

Trial Date(s)                    Defendants’ Attorney                                   Court Deputy:
                                 Williams Simons & Landis, PLLC
                                 Gillam & Smith LLP
PX    Date       Marked Admitted             Exhibit Description                         Beginning       Ending     Conf.     Objections
No.  Offered                                                                             Bates No.      Bates No.
 001                                  U.S. Patent No. 5,802,467
                                      The prosecution history of the application that
002
                                      resulted in ‘467 Patent
                                      Notice of Allowability re the patent                                                  403, DUP (#2)
003                                   application for ‘467 (February 17, 1998) (part
                                      of the prosecution history of the ‘467)

                                      Election/Restriction re application for the                                           403, DUP (#2)
004                                   ‘467 Patent (April 27, 1997) (part of the
                                      application of the ‘467 Patent)
                                      Contract between Joe Andrew Salazar and                                       C
005                                   Luis Molero Castro
                                      (SALAZARCONFIDENTIAL-596 to 598)
                                      Schematic Diagrams                                                            C       401/402, 403,
006
                                      (SALAZARCONFIDENTIAL- 845 to 847)                                                     801/802, 901
                                      Bill of Materials (SALAZAR-                                                   C       401/402, 403,
007
                                      CONFIDENTIAL-848 to 851)                                                              801/802, 901




                                                                     2
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 3 of 47 PageID #: 5493




                     Asset Assignment and Debt
                     Satisfaction Agreement between
008
                     Innovative Intelcom Industries and Joe
                     Andrew Salazar (SALAZAR-559)
                                                                       SALAZAR- SALAZAR- C   401/402, 403,
                                                                       CONFIDE CONFIDEN      801/802, 901,
                     Miscellaneous information relating to work        NTIAL-578 TIAL-578    901/1006
                     done relating to the invention disclosed in the                         (improper
009                  ‘467 Patent                                                             compilation,
                     (SALAZAR- CONFIDENTIAL-578-                                             exhibit contains
                     616)                                                                    multiple
                                                                                             individual
                                                                                             documents)
                                                                       SALAZAR- SALAZAR- C   401/402, 403,
                                                                       CONFIDE CONFIDEN      801/802, 901,
                                                                       NTIAL-579 TIAL-579    901/1006
                                                                                             (improper
                                                                                             compilation,
                                                                                             exhibit contains
                                                                                             multiple
                                                                                             individual
                                                                                             documents)
                                                                       SALAZAR- SALAZAR- C   401/402, 403,
                                                                       CONFIDE CONFIDEN      801/802, 901,
                                                                       NTIAL-580 TIAL-583    901/1006
                                                                                             (improper
                                                                                             compilation,
                                                                                             exhibit contains
                                                                                             multiple
                                                                                             individual
                                                                                             documents)


                                                     3
Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 4 of 47 PageID #: 5494




                                                     SALAZAR- SALAZAR- C           401/402, 403,
                                                     CONFIDE CONFIDEN              801/802, 901,
                                                     NTIAL-584 TIAL-586            901/1006
                                                                                   (improper
                                                                                   compilation,
                                                                                   exhibit contains
                                                                                   multiple
                                                                                   individual
                                                                                   documents)
                                                     SALAZAR- SALAZAR- C           401/402, 403,
                                                     CONFIDE CONFIDEN              801/802, 901,
                                                     NTIAL-587 TIAL-595            901/1006
                                                                                   (improper
                                                                                   compilation,
                                                                                   exhibit contains
                                                                                   multiple
                                                                                   individual
                                                                                   documents)
                                                     SALAZAR- SALAZAR- C           401/402, 403,
                                                     CONFIDE CONFIDEN              801/802, 901,
                                                     NTIAL-596 TIAL-598            901/1006
                                                                                   (improper
                                                                                   compilation,
                                                                                   exhibit contains
                                                                                   multiple
                                                                                   individual
                                                                                   documents)
                                                     SALAZAR- SALAZAR- C           401/402, 403,
                                                     CONFIDE CONFIDEN              801/802, 901,
                                                     NTIAL-599 TIAL-602            901/1006
                                                                                   (improper


                                       4
Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 5 of 47 PageID #: 5495




                                                                                   compilation,
                                                                                   exhibit contains
                                                                                   multiple
                                                                                   individual
                                                                                   documents)
                                                     SALAZAR- SALAZAR- C           401/402, 403,
                                                     CONFIDE CONFIDEN              801/802, 901,
                                                     NTIAL-603 TIAL-603            901/1006
                                                                                   (improper
                                                                                   compilation,
                                                                                   exhibit contains
                                                                                   multiple
                                                                                   individual
                                                                                   documents)
                                                     SALAZAR- SALAZAR- C           401/402, 403,
                                                     CONFIDE CONFIDEN              801/802, 901,
                                                     NTIAL-604 TIAL-609            901/1006
                                                                                   (improper
                                                                                   compilation,
                                                                                   exhibit contains
                                                                                   multiple
                                                                                   individual
                                                                                   documents)
                                                     SALAZAR- SALAZAR- C           401/402, 403,
                                                     CONFIDE CONFIDEN              801/802, 901,
                                                     NTIAL-610 TIAL-610            901/1006
                                                                                   (improper
                                                                                   compilation,
                                                                                   exhibit contains
                                                                                   multiple



                                       5
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 6 of 47 PageID #: 5496




                                                                                         individual
                                                                                         documents)


                                                           SALAZAR- SALAZAR- C           401/402, 403,
                                                           CONFIDE CONFIDEN              801/802, 901,
                                                           NTIAL-611 TIAL-616            901/1006
                                                                                         (improper
                                                                                         compilation,
                                                                                         exhibit contains
                                                                                         multiple
                                                                                         individual
                                                                                         documents)
010                                                        SALAZAR- SALAZAR- C           401/402, 403,
                                                           CONFIDE CONFIDEN              801/802, 901,
                                                           NTIAL-617 TIAL-617            DUP
                                                                                         (#6, 7), 901/1006
                    Technical Information                                                (improper
                    (SALAZARCONFIDENTIAL 617-852)                                        compilation,
                                                                                         exhibit contains
                                                                                         multiple
                                                                                         individual
                                                                                         documents)
                                                           SALAZAR- SALAZAR- C           401/402, 403,
                                                           CONFIDE CONFIDEN              801/802, 901,
                                                           NTIAL-618 TIAL-844            DUP
                                                                                         (#6, 7), 901/1006
                                                                                         (improper
                                                                                         compilation,
                                                                                         exhibit contains
                                                                                         multiple


                                             6
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 7 of 47 PageID #: 5497




                                                                                         individual
                                                                                         documents)


                                                             SALAZAR- SALAZAR- C         401/402, 403,
                                                             CONFIDE CONFIDEN            801/802, 901,
                                                             NTIAL-845 TIAL-847          DUP
                                                                                         (#6, 7), 901/1006
                                                                                         (improper
                                                                                         compilation,
                                                                                         exhibit contains
                                                                                         multiple
                                                                                         individual
                                                                                         documents)
                                                             SALAZAR- SALAZAR- C         401/402, 403,
                                                             CONFIDE CONFIDEN            801/802, 901,
                                                             NTIAL-848 TIAL-852          DUP
                                                                                         (#6, 7), 901/1006
                                                                                         (improper
                                                                                         compilation,
                                                                                         exhibit contains
                                                                                         multiple
                                                                                         individual
                                                                                         documents)
011                                                                                      401/402, 403,
                    Technical Files (SALAZAR-853 zip file)                               801/802, 901




                                                 7
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 8 of 47 PageID #: 5498




                                                                                          403 (except
012                 HTC Spreadsheet (HTC036724)                                           columns
                                                                                          A-J)

                    HTC Corporation’s Master Purchase           HTC038818 HTC038973   C
013                 Agreement with AT&T Mobility with all
                    amendments (HTC038818-038973)

                    HTC Corporation Master Purchase Agreement   HTC039062 HTC039907   C   106 (include
014                 with Verizon Wireless with all amendments                             entire document)
                    (HTC039062-039139)

                     Distribution Agreement between HTC
015                  Corporation and HTC America, Inc.
                    (HTC037528-037547)

                                                                                          NP, 401/402,
016                  HTC One M7 phone                                                     403, 901


                                                                                          NP, 401/402,
017                  HTC One M8 phone (Android)                                           403, 901


                                                                                          NP, 401/402,
                                                                                          403,
018                  HTC One M8 phone (Windows)                                           901, SM (striking
                                                                                          One M8 for
                                                                                          Windows)




                                                8
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 9 of 47 PageID #: 5499




                                                                                         NP, 401/402,
019                  HTC One M9 phone                                                    403, 901



020                  U.S. Patent No. 6,970,917

                                                                                         NP, 401/402,
021                  U.S. Patent No. 7,343,408                                           403, 801/802, 901


022                  Expert Report of Dr. Oded Gottesman                                 403, 801/802, 805



                     http://www.htc.com/us/smartphones/ht c-one-                         901, 1002, NP
023                  m7/


                                                                                         703, 801/802,
                                                                                         901,
024                                                                                      1002, NP, SM
                     http://www.windowscentral.com/htcone-m8
                                                                                         (striking One M8
                                                                                         for
                                                                                         Windows)
                     https://www.sprint.com/content/dam/sp                               901, 1002, NP
025                  rint/commerce/devices/htc/htc
                     _one_m9/documents/htc-one-m9-user-
                     guide.pdf, p. 29-31




                                                  9
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 10 of 47 PageID #: 5500




                     https://web.archive.org/web/202002220                                703, 801/802,
                     01534/https://support.sprint.c                                       805,
026                  om/support/article/FAQs-about-PeelSmart-                             901, 1002, NP
                     Remote-on-your-HTC-
                     OneM9/WFAQ_542_GKB85318dvc8870002p
                     rd
                     https://www.verizonwireless.com/supp                                 901, 1002, NP
027                  ort/knowledge-base-154213/


                     https://www.androidheadlines.com/201                                 703, 801/802,
028                  5/03/peel-smart-remote-preloaded-htcone-m9-                          805,
                     samsung-galaxy-s6-s6edge.html                                        901, 1002, NP

                     https://support.sprint.com/support/articl                            901, 1002, NP
029                  e/FAQs-about-Peel-Smart-Remote-onyour-
                     HTC-One-
                     M9/WFAQ_542_GKB85318dvc8870002prd
                     https://www.qualcomm.com/products/s                                  801/802, 805,
030                  napdragon-processors-800                                             901,
                                                                                          1002, NP

                     https://www.electronicproducts.com/w hy-the-                         703, 801/802,
031                  qualcomm-snapdragon-is-nolonger-a-                                   805,
                     processor-but-a-platform/#                                           901, 1002, NP

                     https://ieeexplore.ieee.org/document/54                              703, 801/802,
032                  6563/citations#citations                                             805,
                                                                                          901, 1002, NP




                                                   10
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 11 of 47 PageID #: 5501




                     https://science.jrank.org/programming/                               703, 801/802,
033                  Microprocessors.html                                                 805,
                                                                                          901, 1002, NP

                                                                                          403, 703,
034                                                                                       801/802,
                     https://en.wikipedia.org/wiki/Bluetooth
                                                                                          805, 901, 1002,
                                                                                          NP
                     https://en.wikipedia.org/wiki/List_of_B                              403, 703,
035                  luetooth_profiles                                                    801/802,
                                                                                          805, 901, 1002,
                                                                                          NP
                     http://www.radio-                                                    403, 703,
036                  electronics.com/info/wireless/bluetooth                              801/802,
                     /profiles.php                                                        805, 901, 1002,
                                                                                          NP
                     https://www.bluetooth.com/specificatio                               801/802, 805,
037                  ns/bluetooth-core-specification                                      901,
                                                                                          1002, NP

                     https://www.bluetooth.com/specificatio                               801/802, 805,
038                  ns/profiles-overview                                                 901,
                                                                                          1002, NP

                     https://www.bluetooth.com/specificatio ns/gatt                       801/802, 805,
039                                                                                       901,
                                                                                          1002, NP

                     https://developer.android.com/guide/to                               703, 801/802,
040                  pics/connectivity/bluetooth.ht ml                                    805,
                                                                                          901, 1002, NP



                                                   11
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 12 of 47 PageID #: 5502




                     https://developer.android.com/guide/to                               703, 801/802,
041                  pics/connectivity/bluetooth-le.html                                  805,
                                                                                          901, 1002, NP

                     http://www.radio-                                                    403, 703,
042                  electronics.com/info/wireless/wifi/ieee-802-                         801/802,
                     11g.php                                                              805, 901, 1002,
                                                                                          NP
                     https://en.wikipedia.org/wiki/Nearfield_comm                         403, 703,
043                  unication                                                            801/802,
                                                                                          805, 901, 1002,
                                                                                          NP
                     https://www.cultofandroid.com/42305/ smart-                          403, 703,
044                  ir-remote-converts-galaxy-s4htc-one-into-                            801/802,
                     universal-remote/                                                    805, 901, 1002,
                                                                                          NP
                     https://www.talkandroid.com/guides/ht c-one-                         403, 703,
045                  guides/how-to-set-up-and-use- htc-tv-and-the-                        801/802,
                     ir-blaster-on-the-htcone/                                            805, 901, 1002,
                                                                                          NP
                     https://www.cnet.com/how-to/how-touse-the-                           403, 703,
046                  htc-one-to-control-your-tv/                                          801/802,
                                                                                          805, 901, 1002,
                                                                                          NP
                     https://web.archive.org/web/201304181                                703, 801/802,
047                  25126/http://blog.htc.com/20                                         805,
                     13/04/introducing-sense-tv/                                          901, NP




                                                   12
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 13 of 47 PageID #: 5503




                     http://files.customersaas.com/files/HTC                              703, 801/802,
048                  _One_M8_User_manual.pdf                                              805,
                                                                                          901, NP

                     Https://www.att.com/support_static_fil                               106, 901, 1002,
049                  es/manuals/HTC_One.pdf p. 21-24, 92 – 94,                            NP
                     97-98

                                                                                          401/402, 403,
                                                                                          703,
050                  https://tasmota.github.io/docs/Codesfor-IR-
                                                                                          801/802, 805,
                     Remotes/
                                                                                          901,
                                                                                          1002, NP
                     https://web.archive.org/web/201304181                                703, 801/802,
051                  25126/http:/blog.htc.com/201                                         805,
                     3/04/introducing-sense-tv/                                           901, 1002, NP

                     https://www.ikream.com/2013/02/htcis-                                403, 703,
052                  bringing-back-ir-to-fashion-with-itsnew-one-                         801/802,
                     17273                                                                805, 901, 1002,
                                                                                          NP
                     https://web.archive.org/web/201705011                                703, 801/802,
053                  03806/http://www.htc.com/us                                          805,
                     /support/htc-one/howto/598049.html                                   901, 1002, NP

                     https://en.wikipedia.org/wiki/Digital_L                              403, 703,
054                  iving_Network_Alliance                                               801/802,
                                                                                          805, 901, 1002,
                                                                                          NP




                                                   13
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 14 of 47 PageID #: 5504




                     https://wikileaks.org/sony/docs/07/Doc                               403, 703,
                     uments/@Deals/DirecTV/4k/R                                           801/802,
055                  VU/DLNA%20Guidelines%20March%                                        805, 901, 1002,
                     20201 4%20-                                                          NP
                     %20Part%205%20Device%20Profiles.
                     pdf
                                                                                          106, 703,
056                  https://spirespark.com/dlna/guidelines/                              801/802,
                                                                                          901, 1002, NP

                     http://cdn.billiger.com/dynimg/82z1Iml                               106, 401/402,
                     rhgSX90aFpmTDmHt4H9ryc                                               403,
                     HjeBa9LTdXG2DAPXrYY8Gy9d4eE hubQC                                    703, 801/802,
057
                     N0j7-                                                                901, 1002, NP
                     7J9kkX6j7oE8jYFJykrc/Bedienungsanl                                   (URL is
                     eitung.pdf
                                                                                          inaccessible)
                                                                                          703, 801/802,
                                                                                          805,
                                                                                          901, 1002,
                                                                                          901/1006
058                  https://www.youtube.com/watch?v=Z5                                   (improper
                     EuTE_Qi4Q                                                            compilation,
                                                                                          exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents), NP
                     http://dl4.htc.com/web_materials/Manu                                703, 801/802,
                     al/HTC_Media_Link_HD/HT                                              901,
059
                     C_MediaLinkHD_ReadMeFirst.pdf?_g a=2.19                              1002, NP




                                                   14
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 15 of 47 PageID #: 5505




                     http://cdn.billiger.com/dynimg/82z1Iml                               106, 401/402,
                     rhgSX90aFpmTDmHt4H9ryc                                               403,
                     HjeBa9LTdXG2DAPXrYY8Gy9d4eE hubQ C                                   703, 801/802,
060                  N0j7-                                                                901, 1002, NP
                     7J9kkX6j7oE8jYFJykrc/Bedienungsanl                                   (URL is
                     eitung.pdf                                                           inaccessible),
                                                                                          DUP
                                                                                          (#057)
                     http://dl4.htc.com/web_materials/Manu                                703, 801/802,
061                  al/HTC_Media_Link_HD/HT                                              901,
                     C_MediaLinkHD_ReadMeFirst.pdf?_g a=2.1                               1002, NP, DUP
                     9                                                                    (#059)
                     https://www.htc.com/us/go/buy-nowhtc-one-                            401/402, 403,
062                  m8/                                                                  901,
                                                                                          1002, NP

                     https://www.htc.com/us/smartphones/ht c-one-                         401/402, 403,
063                  m9/buy-b/                                                            901,
                                                                                          1002, NP

                     https://www.htcdev.com/devcenter/ope                                 901, 1002, NP
064                  nsense-sdk/htc-ir-api


                                                                                          106, 401/402,
                                                                                          403,
065                                                                                       703, 801/802,
                     https://www.twd.cc/V5485
                                                                                          901, 1002, NP
                                                                                          (URL is
                                                                                          inaccessible)




                                                 15
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 16 of 47 PageID #: 5506




                     https://web.archive.org/web/201810231                                703, 801/802,
066                  01427/http://blog.htc.com/20                                         805,
                     13/02/calling-all-ir-apps/                                           901, 1002, NP

                     https://www.htcdev.com/devcenter/ope                                 901, 1002, NP
067                  nsense-sdk/htc-ir-api/htc-ir-api-andandroid-
                     4.4/

                     https://www.htcdev.com/devcenter/ope                                 901, 1002, NP
068                  nsense-sdk/legacy-apis/htc-ir-api/


                     HtcIrData.html from the HTC sdk/api file:                            703, 801/802,
069                  addon-                                                               901,
                     htc_opensense_ir_api.zip                                             1002, NP

070                  https://www.htc.com/us/smartphones/                                  901, 1002, NP



                                                                                          401/402, 403,
071                                                                                       801/802, 805,
                     https://www.apple.com/iphone/
                                                                                          901,
                                                                                          1002, NP
                     https://www.t-                                                       901, 1002, NP
                     mobile.com/cellphones?src=spr&rdpage=en%
072                  2Fshop%
                     2Fcell-phones&INTNA
                     V=PDP:BackLink:BrowseAllPhones




                                                   16
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 17 of 47 PageID #: 5507




                     https://www.verizon.com/smartphones/                                 901, 1002, NP
                     ?cmp=KNC-C-HQ-NON-R-BPNONE-NONE-
                     2K0PX0-PX-GAW-
073                  71700000070581478&gclsrc=aw.ds&d
                     s_rl=1275402&gclid=EAIaIQ
                     obChMI7uDgtfeW7AIVSuWzCh2S6Q
                     WoEA AYASAAEgIyofD_BwE
                     https://www.att.com/buy/wireless/devic es                            901, 1002, NP
074


                     https://developer.android.com/guide/to                               703, 801/802,
075                  pics/ui/index.html                                                   901,
                                                                                          1002, NP

                                                                                          703, 801/802,
                                                                                          901,
                                                                                          1002, 1002, NP,
076                  http://www.windowscentral.com/htcsense-tv-
                                                                                          SM
                     app-htc-one-updated-remotelearning-function
                                                                                          (striking One M8
                                                                                          for
                                                                                          Windows)
                     https://optoelectronics.liteon.com/uploa                             801/802, 901,
077                  d/download/DS50-2002-011/LTE-                                        1002,
                     C9301%20DATA%20SHEET.pdf                                             NP

                     https://web.archive.org/web/201712080                                703, 801/802,
078                  72341/http://www.htc.com/us                                          805,
                     /support/htc-onem8/howto/465023.html                                 901, 1002, NP




                                                   17
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 18 of 47 PageID #: 5508




                     https://web.archive.org/web/201803211                                703, 801/802,
079                  60808/https://www.htc.com/u                                          805,
                     s/accessories/htc-media-link-hd/                                     901, 1002, NP

                     https://htc.com/us/support/apps/htcconnect/stre                      901, 1002, NP
080                  aming-music-to-allplayspeakers.html


                     https://en.wikipedia.org/wiki/List_of_B                              403, 703,
081                  luetooth_profiles#Audio.2FVi                                         801/802,
                                                                                          805, 901, 1002,
                                                                                          NP
                     https://www.bluetooth.org/docman/han                                 801/802, 901,
082                  dlers/DownloadDoc.ashx?doc _id=309020                                1002
                                                                                          NP

                     https://developer.android.com/referenc                               703, 801/802,
083                  e/android/net/wifi/WifiManage r.html                                 901,
                                                                                          1002, NP

                     https://www.maximintegrated.com/en/p                                 801/802, 901,
084                  roducts/microcontrollers/MA XQ614.html                               1002,
                                                                                          NP

                     https://www.broadcom.com/products/w                                  801/802, 901,
085                  ireless/wireless-laninfrastructure/bcm4335                           1002,
                                                                                          NP

                     https://developer.qualcomm.com/qfile/                                801/802, 901,
086                  35297/lm80- p0436-                                                   1002,
                     70_b_wcn3680bwcn3660b_devicespec                                     NP
                     ification.pdf


                                                   18
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 19 of 47 PageID #: 5509




                     https://www.techinsights.com/products/ sar-                          801/802, 901,
087                  1310-902                                                             1002,
                                                                                          NP

                     https://www.techinsights.com/products/ car-                          801/802, 901,
088                  1408-901                                                             1002,
                                                                                          NP

                     https://www.qualcomm.com/news/relea                                  801/802, 901,
089                  ses/2013/11/20/qualcommtechnologies-                                 1002,
                     announces-fourthgeneration-3glte-multimode-                          NP
                     modem-
                     https://www.qualcomm.com/media/doc                                   801/802, 901,
090                  uments/files/next-generationqualcomm-rf360-                          1002,
                     front-end-solutionproduct-brief.pdf                                  NP

                     https://web.archive.org/web/201711052                                703, 801/802,
091                  10453/http://www.htc.com/us                                          805,
                     /support/htc-onem8/howto/464883.html                                 901, 1002, NP

                     https://web.archive.org/web/201706021                                703, 801/802,
092                  54748/http://www.htc.com/us                                          805,
                     /support/htc-one/howto/365683.html                                   901, 1002, NP

                     https://support.t-                                                   901, 1002, NP
093                  mobile.com/docs/DOC-10357


                     https://www.htc.com/us/support/htcone-                               901, 1002, NP
094                  m9/howto/603875.html




                                                  19
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 20 of 47 PageID #: 5510




                     https://www.tmobile.com/support/devices/andr                         901, 1002, NP
095                  oid/ht c-one-m8/voice-commands-htc-one-m8


                     https://www.htc.com/uk/support/htcone-                               401/402, 403,
096                  m8s/howto/626271.html                                                901,
                                                                                          1002, NP

                     https://www.tmobile.com/support/devices/andr                         401/402, 403,
097                  oid/ht                                                               901,
                     c-one-lte-m7/voice-commands-htc-one-                                 1002, NP
                     m7
                     https://developer.qualcomm.com/downl                                 703, 801/802,
098                  oad/sd600/wcd9311-audio-codecdevice-                                 901,
                     specification.pdf                                                    1002, NP

                     https://www.htc.com/meaen/support/htc-                               901, 1002, NP
099                  onem9/howto/601550.html


                                                                                          703, 801/802,
                                                                                          805,
                                                                                          901, 1002,
                                                                                          901/1006
100                  https://www.youtube.com/watch?v=nlb                                  (improper
                     CkYM_rmk&feature=youtu.b e                                           compilation,
                                                                                          exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents), NP




                                                 20
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 21 of 47 PageID #: 5511




                     https://www.cnet.com/how-to/gettingto- know-                         403, 703,
101                  motion-launch-on-the-htcone-m8/                                      801/802,
                                                                                          805, 901, 1002,
                                                                                          NP
                     https://www.att.com/device-                                          901, 1002, NP
102                  support/article/wireless/KM1313341/H
                     TC/OneM80P6B120

                     https://www.htc.com/meaen/support/htc-                               901, 1002, NP
103                  onem9/howto/601625.html


                     http://www.androidbeat.com/2014/02/h eres-                           703, 801/802,
104                  can-measure-heart-rate-galaxy-s4s3-htc-one-                          805,
                     lg-g2-phones                                                         901, 1002, NP

                     https://www.cnet.com/news/htc-joinsforces-                           703, 801/802,
105                  with-under-armour-for-hightech-fitness/                              805,
                                                                                          901, 1002, NP

                                                                                          703, 801/802,
                                                                                          805,
                                                                                          901,
                                                                                          1002, 901/1006
106                  https://www.youtube.com/watch?v=rx                                   (improper
                     TH6cwdngw                                                            compilation,
                                                                                          exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents), NP




                                                  21
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 22 of 47 PageID #: 5512




                     https://techcrunch.com/2015/03/01/htcgrip/                           703, 801/802,
107                                                                                       805,
                                                                                          901, 1002, NP

                                                                                          703, 801/802,
                                                                                          805,
                                                                                          901, 1002,
                                                                                          901/1006
108                  https://www.youtube.com/watch?v=Oi                                   (improper
                     1c_TwUGTs&feature=youtu.b e                                          compilation,
                                                                                          exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents), NP
                     https://www.technobezz.com/how-toenable-                             703, 801/802,
109                  flip-to-mute-feature-on-htc-onem9/                                   805,
                                                                                          901, 1002, NP

                     https://visihow.com/Enable_or_Disable                                703, 801/802,
110                  _Flip_to_Mute_on_HTC_One _M8                                         805,
                                                                                          901, 1002, NP

                     https://www.google.com/amp/s/forums.                                 703, 801/802,
111                  androidcentral.com/askquestion/706819-htc-                           805,
                     one-m7-ringtonemuted-if- phone-                                      901, 1002, NP
                     pocket.html?amp
                                                                  HTC000279 HTC000280     106 (include
112                  HTC000279 (HTC One quick start guide                                 HTC00280),
                     AT&T)                                                                1002,
                                                                                          NP




                                                  22
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 23 of 47 PageID #: 5513




                     HTC000394 (HTC One start guide TMobile)                              1002, NP
113


                     HTC002534-HTC002536 (HTC One M9 User HTC002490 HTC002796             106, 1002, NP
114                  Guide – Sprint)


                     HTC003752 (Your HTC One user guide)       HTC003734 HTC003914        106, 1002, NP
115


                     HTC003823-HTC003827 (Your HTC             HTC003734 HTC003914        106, 1002, NP,
116                  One user guide)                                                      DUP
                                                                                          (#115)

                     HTC004173-HTC004174 (Your HTC             HTC004154 HTC004339        106, 1002, NP
117                  One user guide)


                     HTC004361-HTC004362 (Your HTC             HTC004342 HTC004526        106, 1002, NP
118                  One user guide)


                     HTC004557 (HTC One Verizon user guide)    HTC004529 HTC004820        106, 1002, NP
119


                     HTC004679 (HTC One Verizon user guide)    HTC004529 HTC004820        106, 1002, NP,
120                                                                                       DUP
                                                                                          (#119)




                                               23
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 24 of 47 PageID #: 5514




                     HTC004684-HTC004686 (HTC One               HTC004529 HTC004820       106, 1002, NP.
121                  Verizon user guide)                                                  DUP
                                                                                          (#119)

                     HTC027774 (HTC Corp. product requirement) HTC027773 HTC027774    C   106 (include
122                                                                                       HTC027773)


                     PTI_SC_005 to PTI_SC_010 (Peel source                            C   801/802,
123                  code)                                                                901/1006


                     PTI_SC_069 to PTI_SC_072 (Peel source                            C   801/802,
124                  code)                                                                901/1006


                                                                                      C   106, 1006/
                                                                                          Protective Order
                                                                                          (improper
125                  HTC-SC00160 to HTC-SC00293 (HTC source                               compilation,
                     code)                                                                exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)
                     PTI_SC_053 to PTI_SC_063 (Peel source                            C   801/802,
126                  code)                                                                901/1006


                                                                HTC027752 HTC027758       106 (include
127                  HTC027756 (HTC Corp. feature sheet, July                             entire document:
                     31, 2014)                                                            HTC027752-
                                                                                          27758); 901/1006


                                                24
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 25 of 47 PageID #: 5515




                                                                                            (improper
                                                                                            compilation,
                                                                                            exhibit contains
                                                                                            multiple
                                                                                            individual
                                                                                            documents)
                                                                  HTC029080 HTC029087       106 (include
                                                                                            entire document:
                                                                                            HTC029080-
                                                                                            29087); 901/1006
128                  HTC029084 (HTC Corp. feature sheet, August                             (improper
                     19, 2014)                                                              compilation,
                                                                                            exhibit contains
                                                                                            multiple
                                                                                            individual
                                                                                            documents)
                                                                                        C   106, 1006/
                                                                                            Protective Order
                                                                                            (improper
129                  HTC- SC00302 : HTC-SC00314 (HTC source                                 compilation,
                     code)                                                                  exhibit contains
                                                                                            multiple
                                                                                            individual
                                                                                            documents)
                                                                                        C   106, 1006/
                                                                                            Protective Order
                                                                                            (improper
130                  HTC-SC005 : HTC-SC0066 (HTC source                                     compilation,
                     code)                                                                  exhibit contains
                                                                                            multiple
                                                                                            individual
                                                                                            documents)


                                                25
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 26 of 47 PageID #: 5516




                                                                                  C       106, 1006/
                                                                                          Protective Order
                                                                                          (improper
131                                                                                       compilation,
                     HTC-SC001 : HTC-SC004 (HTC source code)
                                                                                          exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)
                                                                                  C       106, 1006/
                                                                                          Protective Order
                                                                                          (improper
132                  HTC-SC00160 : HTC-SC00293 (HTC source                                compilation,
                     code)                                                                exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)
                                                                                  C       106, 1006/
                                                                                          Protective Order
                                                                                          (improper
133                  HTC- SC00115 : HTC-SC00123 (HTC source                               compilation,
                     code)                                                                exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)
                     HTC- SC0067 : HTC-SC00314 (HTC source                        C       106, 1006/
                     code)                                                                Protective Order
134                                                                                       (improper
                                                                                          compilation,
                                                                                          exhibit contains
                                                                                          multiple



                                              26
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 27 of 47 PageID #: 5517




                                                                                          individual
                                                                                          documents)


                                                                                          401/402, 403,
                                                                                          801/802, 901,
                                                                                          901/1006
                                                                                          (improper
135                  Salazar000901-965 (Salazar Personal
                                                                                          compilation,
                     Documents)
                                                                                          exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)
                     PTI_SC_064 to PTI_SC_068 (Peel source                        C       801/802,
136                  code)                                                                901/1006


                     PTI_SC_073 to PTI_SC_077 (Peel source                        C       801/802,
137                  code)                                                                901/1006


                     PTI_SC_089 to PTI_SC_093 (Peel source                        C       801/802,
138                  code)                                                                901/1006


                                                                                  C       106 (include
139                                                                                       entire document:
                     HTC024869 (0P6B120 DVT Block Diagram)
                                                                                          HTC024869-
                                                                                          HTC024933)




                                                 27
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 28 of 47 PageID #: 5518




                                                                                  C       106 (include
                                                                                          entire document:
                                                                                          HTC026864-
                                                                                          26904); 901/1006
140                  HTC026869 (WET #WLA01 Logic                                          (improper
                     Spec.)                                                               compilation,
                                                                                          exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)
                     HTC027441 (WET #A01 Block Diagram)                           C       106 (include
141                                                                                       HTC027453);


                                                                                  C       106, 1006/
                                                                                          Protective Order
                                                                                          (improper
142                  HTC038817 (HIA#UHL Block Diagram)                                    compilation,
                                                                                          exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)
                                                                                  C       106, 1006/
                                                                                          Protective Order
                                                                                          (improper
143                  HTC-SC0096 to HTC-SC00109 (HTC source                                compilation,
                     code)                                                                exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)




                                             28
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 29 of 47 PageID #: 5519




                     PTI_SC_001 to PTI_SC_004 (Peel source                                 C   801/802,
144                  code)                                                                     901/1006


                     PTI_SC_011 to PTI_SC_018 (Peel source                                 C   801/802,
145                  code)                                                                     901/1006


                     PTI_SC_019 to PTI_SC_023 (Peel source                                 C   801/802,
146                  code)                                                                     901/1006


                     PTI_SC_024 to PTI_SC_037 (Peel source                                 C   801/802,
147                  code)                                                                     901/1006


                     PTI_SC_038 to PTI_SC_040 (Peel source                                 C   801/802,
148                  code)                                                                     901/1006


                     HTC004821 : HTC004932 (IR Remote                HTC004821 HTC004876   C   106, 1006
                     functional specification, September 27, 2012)                             (improper
                                                                                               compilation,
149                                                                                            exhibit contains
                                                                                               multiple
                                                                                               individual
                                                                                               documents)
                                                                     HTC004877 HTC004890   C   106, 1006
                                                                                               (improper
                                                                                               compilation,
                                                                                               exhibit contains
                                                                                               multiple



                                                   29
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 30 of 47 PageID #: 5520




                                                                                          individual
                                                                                          documents)


                                                               HTC004891 HTC004932   C    106, 1006
                                                                                          (improper
                                                                                          compilation,
                                                                                          exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)
                                                                                          106, 1006/
                                                                                          Protective Order
                                                                                          (improper
150                  HTC-SC001 : HTC-SC006 (HTC source code)                              compilation,
                                                                                          exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)
                                                                                          106, 1006/
                                                                                          Protective Order
                                                                                          (improper
151                  HTC-SC00128 : HTC-SC00143 (HTC source                                compilation,
                     code)                                                                exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)
                                                                                          106, 1006/
                                                                                          Protective Order
152                  HTC-SC00144: HTC-SC00159 (HTC source                                 (improper
                     code)                                                                compilation,
                                                                                          exhibit contains
                                                                                          multiple


                                              30
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 31 of 47 PageID #: 5521




                                                                                          106, 1006/
                                                                                          Protective Order
                                                                                          (improper
153                  HTC-SC0079 to HTC-SC0095 (HTC source                                 compilation,
                     code)                                                                exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)
                                                                                          106, 1006/
                                                                                          Protective Order
                                                                                          (improper
154                  HTC-SC001 to HTC-SC004 (HTC source                                   compilation,
                     code)                                                                exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)
                                                                                          106, 1006/
                                                                                          Protective Order
                                                                                          (improper
155                  HTC-SC005 to HTC-SC0063 (HTC source                                  compilation,
                     code)                                                                exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)
                                                                                          106, 1006/
                                                                                          Protective Order
                                                                                          (improper
156                  HTC-SC00299 to HTC-SC00301 (HTC source                               compilation,
                     code)                                                                exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)



                                             31
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 32 of 47 PageID #: 5522




                     HTC-SC00124 to HTC-SC00127 (HTC source                               106, 1006/
                     code)                                                                Protective Order
                                                                                          (improper
157                                                                                       compilation,
                                                                                          exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)
                                                                                          106, 1006/
                                                                                          Protective Order
                                                                                          (improper
158                  HTC-SC0069 to HTC-SC0078 (HTC source                                 compilation,
                     code)                                                                exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)
                     PTI_SC_078 to PTI_SC_085 (Peel source                          C     801/802,
159                  code)                                                                901/1006


                     PTI_SC_086 to PTI_SC_088 (Peel source                          C     801/802,
160                  code)                                                                901/1006


                                                              HTC016840 HTC016853         106 (include
161                                                                                       entire document
                     HTC016841 (untitled)
                                                                                          HTC016840-
                                                                                          16853)
                                                              HTC024869 HTC024933   C     106 (include
                     HTC024881 (EE_CIR_MCU diagram                                        entire
162                                                                                       document
                     January 17, 2014)
                                                                                          HTC024869-
                                                                                          HTC024933)


                                               32
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 33 of 47 PageID #: 5523




                     HTC011331 : HTC011358 (MAXQ614
163                  16-Bit Microcontroller with Infrared
                     Module)

                                                                 HTC027752 HTC027758      106 (include
                                                                                          entire document
                                                                                          HTC027752-
                                                                                          27758), 901/1006
164                  HTC027753 : HTC027754 (Feature                                       (improper
                     Sheet July 31, 2014)                                                 compilation,
                                                                                          exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)
                                                                 HTC029080 HTC029087      106 (include
                                                                                          entire document
                                                                                          HTC029080-
                                                                                          29087), 901/1006
165                                                                                       (improper
                     HTC029081 (Feature Sheet August 19, 2014)
                                                                                          compilation,
                                                                                          exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)
                                                                 HTC020813 HTC020872      106 (include
                                                                                          entire document
                                                                                          HTC020813-72),
166                                                                                       901/1006
                     HTC020813 (PN07100 Block Diagram DVT)
                                                                                          (improper
                                                                                          compilation,
                                                                                          exhibit contains
                                                                                          multiple




                                                33
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 34 of 47 PageID #: 5524




                                                                                          individual
                                                                                          documents)


                                                           HTC024934 HTC024998            106 (include
                                                                                          entire document
                                                                                          HTC024934-
                                                                                          998), 901/1006
167                  HTC024934 (MET#UL_ATT A01                                            (improper
                     Block Diagram)                                                       compilation,
                                                                                          exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)
                                                           HTC020813 HTC020872    C       106 (include
                                                                                          entire document
                                                                                          HTC020813-72),
168                  HTC020867 (RF-WLAN/BT/FM                                             901/1006
                     Diagram)                                                             (improper
                                                                                          compilation,
                                                                                          exhibit contains
                                                                                          multiple
                                                           HTC021134 HTC021245    C       106 (include
                                                                                          entire document
                                                                                          HTC021134-
                                                                                          245), 901/1006
169                                                                                       (improper
                     HTC021134 (M7#UL A03 Block Diagram)
                                                                                          compilation,
                                                                                          exhibit contains
                                                                                          multiple
                                                                                          individual
                                                                                          documents)




                                             34
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 35 of 47 PageID #: 5525




                                                                   HTC020813 HTC020872   C   106 (include
                                                                                             entire document
                                                                                             HTC020813-72),
                                                                                             901/1006
170                                                                                          (improper
                     HTC020872 (RAFT_Primary Diagram)
                                                                                             compilation,
                                                                                             exhibit contains
                                                                                             multiple
                                                                                             individual
                                                                                             documents)
                     HTC028891 (Bluetooth compatibility test
171                  report)


                                                                   HTC020813 HTC020872   C   106 (include
                                                                                             entire document
                                                                                             HTC020813-72),
                                                                                             901/1006
                     HTC020816                                                               (improper
172                                                                                          compilation,
                     (EE_APQ8064_C_Control Diagram)
                                                                                             exhibit contains
                                                                                             multiple
                                                                                             individual
                                                                                             documents); DUP
                                                                                             (#170)
                     HTC026799-HTC026839 (HTC                                            C
173                  capacitive touch window product requirement
                     document)

                                                                   HTC026864 HTC026904   C   106 (include
174                                                                                          entire document
                     HTC026885 (Logic Spec.)
                                                                                             HTC026864-
                                                                                             904), 901/1006


                                                 35
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 36 of 47 PageID #: 5526




                                                                                            (improper
                                                                                            compilation,
                                                                                            exhibit contains
                                                                                            multiple
                                                                                            individual
                                                                                            documents)
                                                                  HTC027759 HTC027821   C   106 (include
                                                                                            entire document
                                                                                            HTC027759-
                                                                                            821), 901/1006
175                                                                                         (improper
                     HTC027766 (Product requirement 2014/04/09)
                                                                                            compilation,
                                                                                            exhibit contains
                                                                                            multiple
                                                                                            individual
                                                                                            documents)
                                                                  HTC024839 HTC024865   C   106 (include
                                                                                            entire document
                                                                                            HTC024839-65),
                                                                                            901/1006
176                  HTC024844 (HTC Capacitive Touch Window                                 (improper
                     Test Document)                                                         compilation,
                                                                                            exhibit contains
                                                                                            multiple
                                                                                            individual
                                                                                            documents)
                                                                  HTC024839 HTC024865   C   106 (include
                                                                                            entire document
                     HTC024861- HTC024865 (HTC                                              HTC024839-65),
177                  Capacitive Touch Window Test                                           901/1006
                     Document)                                                              (improper
                                                                                            compilation,
                                                                                            exhibit contains


                                                36
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 37 of 47 PageID #: 5527




                                                                                          multiple
                                                                                          individual
                                                                                          documents), DUP
                                                                                          (#176)
                     https://www.dropbox.com/s/lqbtf8exu                                  106, 401/402,
                     w3jelm/demo.zip?dl=0. (code for an                                   403,
178                  application described in the expert                                  703, 801/802,
                     infringement report claim charts)                                    901,
                                                                                          1002, NP
                     Rebuttal Expert Report of Dr. Oded Gottesman                         403, 801/802, 805
179


                     U.S. Patent No. 5,138,649 (“Krisbergh”)
180


                     U.S. Patent No. 5,410,326 (“Goldstein”)
181


                     U.S. Patent No. 5,465,401 (“Thompson”)
182


183                  U.S. Patent No. 4,918,439 (“Wozniak”)




                                                  37
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 38 of 47 PageID #: 5528




184                  U.S. Patent No.4,866,434 (“Keenan”)



185                  U.S. Patent No. 4,623,887 (“Welles”)



186                  U.S. Patent No. 4,802,114 (“Sogame”)



187                  U.S. Patent No. 5,179,680 (“Colwell”)



188                  IBM Simon phone



                     Plaintiff’s Damages Expert Report –                                  403, 801/802, 805
189                  An Analysis of Economic Damages, by Dennis
                     M. Giuffre

                     Salazar’s First Amended Complaint, Case No.                          401/402, 403,
190                  2:20-cv-00004-JRG                                                    801/802


                     High Tech Computers Corporation – Company                            106, 401/402,
191                  Profile (Reference in Giuffre Report)                                403,
                                                                                          703, 801/802,
                                                                                          805,


                                                  38
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 39 of 47 PageID #: 5529




                                                                                          901, 1002, NP



                                                                                          106, 401/402,
                                                                                          403,
192                  Eletromagnetic-Spectrum.png (1280 x 685)
                                                                                          703, 801/802,
                     (Reference in Giuffre Report)
                                                                                          805,
                                                                                          901, 1002, NP
                     Lynette Wofford, “What Market                                        106, 401/402,
                     Structure Are Cellphones in?”                                        403,
193                  (Reference in Giuffre Report)                                        703, 801/802,
                                                                                          805,
                                                                                          901, 1002, NP
                     Salazar’s Complaint, June 18, 2019, Case No.                         401/402, 403,
194                  2:20-cv-00004-JRG                                                    801/802


                                                                                          106, 401/402,
                                                                                          403,
195                  HTC One (M7)-Wikipedia (Reference in
                                                                                          703, 801/802,
                     Giuffre Report)
                                                                                          805,
                                                                                          901, 1002
                                                                                          106, 401/402,
                                                                                          403,
196                  HTC One (M8)-Wikipedia (Reference in
                                                                                          703, 801/802,
                     Giuffre Report)
                                                                                          805,
                                                                                          901, 1002
                                                                                          106, 401/402,
197                  HTC M9-Wikipedia (Reference in Giuffre                               403,
                     Report)



                                                  39
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 40 of 47 PageID #: 5530




                                                                                          703, 801/802,
                                                                                          805,
                                                                                          901, 1002

                     Sales Data Spreadsheet: Sales of HTC                                 403 (except
198                  One M7, One M8, and One M9 to                                        columns
                     AT&T, Verizon, Sprint, and T-Mobile                                  A-J); DUP(#012)
                     (HTC036724)
                                                                                          106, 401/402,
                                                                                          403,
199                  AT&T 2013 Annual Report (Reference in
                                                                                          703, 801/802,
                     Giuffre Report)
                                                                                          805,
                                                                                          901
                                                                                          106, 401/402,
                                                                                          403,
200                  AT&T 2014 Annual Report (Reference in
                                                                                          703, 801/802,
                     Giuffre Report)
                                                                                          805,
                                                                                          901
                                                                                          106, 401/402,
                                                                                          403,
201                  AT&T 2015 Annual Report (Reference in
                                                                                          703, 801/802,
                     Giuffre Report)
                                                                                          805,
                                                                                          901
                                                                                          106, 401/402,
                                                                                          403,
202                  Verizon 2013 Annual Report (Reference in
                                                                                          703, 801/802,
                     Giuffre Report)
                                                                                          805,
                                                                                          901




                                                 40
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 41 of 47 PageID #: 5531




                                                                                          106, 401/402,
                                                                                          403,
203                  Verizon 2014 Annual Report (Reference in
                                                                                          703, 801/802,
                     Giuffre Report)
                                                                                          805,
                                                                                          901
                                                                                          106, 401/402,
                                                                                          403,
204                  Verizon 2015 Annual Report (Reference in
                                                                                          703, 801/802,
                     Giuffre Report)
                                                                                          805,
                                                                                          901
                                                                                          106, 401/402,
                                                                                          403,
205                  Sprint 2015 Form 10-K Annual Report
                                                                                          703, 801/802,
                     (Reference in Giuffre Report)
                                                                                          805,
                                                                                          901
                                                                                          106, 401/402,
                                                                                          403,
206                  T-Mobile 2013 Form 10-K (Reference in
                                                                                          703, 801/802,
                     Giuffre Report)
                                                                                          805,
                                                                                          901
                                                                                          106, 401/402,
                                                                                          403,
207                  T-Mobile 2014 Form 10-K (Reference in
                                                                                          703, 801/802,
                     Giuffre Report)
                                                                                          805,
                                                                                          901
                                                                                          106, 401/402,
                                                                                          403,
208                  T-Mobile 2015 Form 10-K (Reference in
                                                                                          703, 801/802,
                     Giuffre Report)
                                                                                          805,
                                                                                          901



                                                 41
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 42 of 47 PageID #: 5532




                                                                                          106, 401/402,
                                                                                          403,
209                  Profitability and Royalty Rates... (Reference in
                                                                                          703, 801/802,
                     Giuffre Report)
                                                                                          805,
                                                                                          901
                                                                                          401/402, 403,
210                  Georgia-Pacific v. U.S. Plywood Corp.                                801/802, 805;
                     (Reference in Giuffre Report)                                        Improper (cases
                                                                                          are not evidence)
                                                                                          106, 401/402,
                                                                                          403,
211                  License Agreement LIC-1023 (Reference in
                                                                                          703, 801/802,
                     Giuffre Report)
                                                                                          805,
                                                                                          901
                     Patents – Sales & Licensing, AT&T                                    401/402, 403,
212                  Intellectual Property (Reference in Giuffre                          703,
                     Report)                                                              801/802, 805, 901

                                                                                          106, 401/402,
                                                                                          403,
213                  T-Mobile Licenses and patents (Reference in
                                                                                          703, 801/802,
                     Giuffre Report)
                                                                                          805,
                                                                                          901
                                                                                          106, 401/402,
                                                                                          403,
214                  “What is IR Blaster? (Reference in
                                                                                          703, 801/802,
                     Giuffre Report)
                                                                                          805,
                                                                                          901, 1002
                                                                                          106, 401/402,
215                  Back from the Dead, The Verge, April 24,                             403,
                     2013 (Reference in Giuffre Report)



                                                    42
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 43 of 47 PageID #: 5533




                                                                                           703, 801/802,
                                                                                           805,
                                                                                           901, 1002

                     The Smartphone Royalty Stack:                                         106, 401/402,
                     Surveying Royalty Demands for the                                     403,
216                  Components within Modern                                              703, 801/802,
                     Smartphones (Reference in Giuffre Report)                             805,
                                                                                           901, 1002
                     Harold G. Martin, Jr., Direct and                                     106, 401/402,
                     Indirect Patent Infringement Damages                                  403,
217                  Issues and Licensing (Reference in                                    703, 801/802,
                     Giuffre Report)                                                       805,
                                                                                           901
                     Lucent Technologies, Inc., et. al. v.                                 401/402, 403,
218                  Gateway, Inc et. al. (Reference in                                    801/802, 805;
                                                                                           Improper (cases
                     Giuffre Report)
                                                                                           are not evidence)
                                                                                           106, 401/402,
                                                                                           403,
219                  Best Universal Remote App, Top Pick
                                                                                           703, 801/802,
                     (Reference in Giuffre Report)
                                                                                           805,
                                                                                           901, 1002, NP
                     Smart IR Remote for HTC One – Android app                             106, 401/402,
                     on AppBrain, by Color                                                 403,
220                  Tiger (Reference in Giuffre Report)                                   703, 801/802,
                                                                                           805,
                                                                                           901, 1002, NP
                                                                 ATT003480 ATT003549   C   106 (include
221                                                                                        entire document)
                     AT&T Sales Data (ATT003480)



                                                     43
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 44 of 47 PageID #: 5534




                     AT&T Sales Data (ATT013702035617)        ATT013702 ATT035617    C
222


                     “HTC Sales by Qtr 2013 forward,”         VZN00143   VZN001430 C
223                  VZN001430                                0


                                                              VZN00087   VZN000871        901/1006
                                                              1                           (improper
                                                                                          compilation,
224                  Verizon Sales Data (VZN000871,
                                                                                          exhibit contains
                     VZN000873-000879)
                                                                                          multiple
                                                                                          individual
                                                                                          documents)
                                                              VZN00087   VZN000879
                                                              2


                     Verizon Sales Data (VZN001513001542)     VZN00151   VZN001542 C      106 (include
225                                                           2                           entire document)


                                                              VZN00151   VZN001542 C      106 (include
226                                                           2                           entire document),
                     Verizon Sales/Revenue Data (VZN001512)
                                                                                          DUP (#225)

                     Verizon Sales/Revenue Data (VZN001431-   VZN00143   VZN001433 C
227                  001433)                                  1




                                                44
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 45 of 47 PageID #: 5535




                                                                 SPR000835 SPR000835   C   901/1006
                                                                                           (improper
                                                                                           compilation,
228                  Sprint Services Data (SPR000835000836)                                exhibit contains
                                                                                           multiple
                                                                                           individual
                                                                                           documents)
                     Sprint Sales/Revenue Data (SPR000837-       SPR000837 SPR000838   C
229                  000838)


                                                                 SPR020989 SPR020990   C   106 (include
230                                                                                        entire document)
                     Sprint Revenue Data (SPR020989)


                                                                 TMO00054 TMO000540 C      901/1006
                                                                 0                         (improper
                     T-Mobile Sales/Revenue Data (TMO000540-                               compilation,
231                                                                                        exhibit contains
                     000542)
                                                                                           multiple
                                                                                           individual
                                                                                           documents)
                                                                 TMO00054 TMO000542 C      901/1006
                                                                 1                         (improper
                                                                                           compilation,
                                                                                           exhibit contains
                                                                                           multiple
                                                                                           individual
                                                                                           documents)
                                                                                           106, 401/402,
232                  HTC One Services, Wikipedia (Reference in                             403,
                     Giuffre Report)                                                       703, 801/802,
                                                                                           805,


                                                 45
      Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 46 of 47 PageID #: 5536




                                                                                            901, 1002, NP



233                  T-Mobile Revenue Data (TMO001516)               TMO00151 TMO001516 C
                                                                     6


234                  T-Mobile Data (TMO001517)                       TMO00151 TMO001517 C
                                                                     7


235                  http://www.businessinsider.com/worlds -first-
                     smartphonesimon-launched- before-iphone-                               703, 801/802,
                                                                     NONE     NONE
                     2015-6 (Fn. 2 to Dr. Gottesman’s expert                                805, 901, NP
                     report)
236

                     http://fortune.com/fortune500/texas-                                   401/402, 703,
                     instruments/ (Fn. 5, 6 to Dr. Gottesman’s       NONE     NONE          801/802, 805, 901,
                     expert report)                                                         NP


237
                                                                                            401/402, 403, 703,
                     U.S. Patent 8,502,467                           NONE     NONE          801/802, 805, 901,
                                                                                            1002, NP
238
                                                                                            401/402, 403, 703,
                     Prosecution History of U.S. Patent 8,502,467             NONE
                                                                     NONE                   801/802, 805, 901,
                                                                                            1002, NP




                                                   46
                     Case 2:20-cv-00004-JRG Document 198-4 Filed 03/10/21 Page 47 of 47 PageID #: 5537




239                                 Curriculum Vitae of Dr. Oded Gottesman
                                    (Exhibit A to Rebuttal Expert Report of Dr.                 NONE                  403, 801/802, 805,
                                                                                  NONE
                                    Oded Gottesman)                                                                   DUP (#22)
240                                                                                                                   403, 801/802, 805,
                                    Rebuttal Expert Report of Dr. Oded Gottesman NONE                                 DUP (#179)
                                                                                                NONE
                                    (October 20, 2021)

241                                 Expert Report of Andrew Wolfe, Ph.D.
                                    Regarding the Validity of U.S. Patent
                                                                                  NONE          NONE
                                    8,502,467 (October 6, 2020) and all documents
                                    and exhibits references therein
242
                                    Expert Report of Dr. Oded Gottesman                                               403, 801/802, 805,
                                                                                  NONE          NONE
                                    (October 6, 2020)                                                                 DUP (#22)

243                                 Expert Report of Dennis Giuffre (October 6,
                                                                                                                      403, 801/802, 805,
                                    2020) and all documents and exhibits          NONE          NONE
                                                                                                                      DUP (#189)
                                    references therein



                                                           Objection Key

      Abbreviation                                                  Definition
      DUP                                                           Duplicative
      NP                                                            Not Produced
      SM                                                            Subject to Motion (Daubert and/or motion in limine)
      ND                                                            Testimony has not been designated
      FRCP 32                                                       Deposition not admissible as exhibit




                                                                  47
